Citation Nr: 1202279	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board previously remanded this matter in July 2010.    

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 remand, the Board found that a VA examination was necessary to address the issue of service connection for hepatitis C.  

The remand instructed the examiner to list and discuss all documented and reported pre-service, in-service and post-service risk factors for hepatitis C infection.  The examiner was requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis is related to his service, to specifically include inoculation by 'air gun' injector, or any other risk factors identified in service.  The examiner was asked to specifically address the significance, if any of the indication on the Veteran's March 1977 separation examination report that he recalled being told he had hepatitis.

The Veteran had a VA examination in July 2010.  The examination report noted that the Veteran reported that, while in the military, the Veteran was told that he had hepatitis.  The examiner noted that the Veteran did not recall ever having hepatitis like illness with jaundice, fever and malaise.  When the hepatitis-C antibody test became available, the test was done and the Veteran had a positive antibody.  

The examiner opined that it is not at least as likely as not that the Veteran's hepatitis C was contracted by Army immunization, as there have been no reported cases of HCV from use of the airgun for immunization.  The examiner opined that it is more likely than not that the HCV is due to alcohol and illicit substance activities.  The examiner's opinion did not address the March 1977 separation examination which noted "hepatitis Korea."

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 168, 271 (1998).   The July 2010 examination did not address the March 1977 separation examination and therefore does not comply with the Board's prior remand order.  

In light of the foregoing, pursuant to Stegall, a remand is necessary to ensure compliance with the Board's prior remand.  The case should be returned to the VA examiner for an addendum opinion.  

Following the issuance of the September 2011 supplemental statement of the case, the Veteran submitted additional evidence, without a waiver of initial RO review.  On remand, the RO/AMC should take all appropriate action with regard to this new or relevant evidence.  

Lastly, in the prior remand, the Board noted that the issue of entitlement to service connection for peripheral neuropathy of the upper extremities may be inextricably intertwined with the issue of entitlement to service connection for hepatitis C. 
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician who performed the July 2010 VA examination.  The examiner is requested to provide an addendum opinion.

2.  The examiner should review the entire claims file.  The examiner should list and discuss all documented and reported pre-service, in-service and post-service risk factors for hepatitis C infection.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis is related to his service.  The examiner should specifically address the significance, if any, of the indication on the Veteran's March 1977 separation examination report that he recalled being told he had hepatitis in Korea.

3.  If the physician who examined the Veteran in 2010 is not available to provide an addendum, the Veteran should be afforded a new VA examination.  The claims file should be provided to the examiner.  The examiner should list and discuss all documented and reported pre-service, in-service and post-service risk factors for hepatitis C infection.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis is related to his service, to specifically include inoculation by 'air gun' injector, or any other risk factors identified during service.  The bases for the opinion provided should be explained in detail.  The examiner is asked to specifically address the significance, if any, of the indication on the March 1977 separation examination report that he had hepatitis.  

4.  Following the completion of the requested actions, the RO/ AMC should readjudicate the claims of entitlement to service connection for hepatitis C and service connection for peripheral neuropathy, to include as secondary to hepatitis C, with consideration of all additional evidence.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

